Citation Nr: 1634484	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  09-13 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's claim of service connection for bilateral hearing loss.  The Veteran disagreed with this decision in July 2008.  She perfected a timely appeal in April 2009.  A Travel Board hearing was held at the RO in October 2012 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In February 2013, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ schedule the Veteran for appropriate examination to determine if her bilateral hearing loss, which existed prior to service, was aggravated (permanently worsened) by service.  The requested examination occurred in February 2013.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In June 2014, the Board denied the Veteran's claim of service connection for bilateral hearing loss (which was characterized as bilateral defective hearing).  The Veteran appealed the Board's June 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2015, the Court vacated and remanded the Board's June 2014 decision.  Having reviewed the record evidence, the Board finds that the issue on appeal should be characterized as stated on the title page.

As is explained below in greater detail, pursuant to the Court's November 2015 decision, the appeal is REMANDED again to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that her bilateral hearing loss, which existed prior to service, was aggravated (permanently worsened) by service.  She specifically contends that, while she was on active service, antibiotics that she received intravenously while hospitalized for 3 days in August 1968 for treatment of a serious upper respiratory infection caused or contributed to nerve damage in her ears which led to her current bilateral hearing loss.

As noted in the Introduction, in a November 2015 decision, the Court vacated and remanded the Board's June 2014 denial of the Veteran's service connection claim for bilateral hearing loss.  The Court specifically found in its November 2015 decision that the Board had relied improperly on an inadequate VA hearing loss and tinnitus Disability Benefits Questionnaire (DBQ) in April 2013 as support for denying the Veteran's service connection claim for bilateral hearing loss.  See Nichols v. McDonald, No. 14-2902 (Vet. App. Nov. 25, 2015), at pp. 3-4.

A review of the record evidence indicates that bilateral defective hearing, not considered disabling, was noted at the Veteran's enlistment physical examination in December 1967 (prior to her entry on active service in February 1968).  The Veteran's service treatment records also show that she was hospitalized at Noble Army Hospital, Fort McClellan, Alabama, from August 23-26, 1968, for a upper respiratory infection which was incurred in the line of duty.  There is a brief handwritten note in the Veteran's service treatment records indicating that she was seen at a Woman's Army Corps (WAC) Dispensary at Fort McClellan, Alabama, on August 23, 1968, where her temperature was 101 degrees, a throat culture was done, and she was admitted to the hospital.  There is a typewritten note immediately below this handwritten note in the service treatment records indicating that the Veteran was admitted to the Medical Ward, Noble Army Hospital, Fort McClellan, Alabama, on August 23, 1968.  She was discharged on August 26, 1968, and the diagnosis was upper respiratory infection.  There are no other records in the Veteran's service treatment records pertaining to this hospitalization. 

As noted above, the Veteran has asserted that she was given antibiotics intravenously while she was hospitalized in August 1968 to treat her (apparently serious) upper respiratory infection.  As the Board noted in its February 2013 remand, A.H.W., Au.D., stated in an undated letter which was received by VA in November 2008 that, "Based on [the Veteran's] history of antibiotic treatment, ototoxicity cannot be ruled out as a contributing factor" to her subsequent development of bilateral hearing loss.  See also Board remand dated February 5, 2013, at pp. 3.  Given the importance of inpatient records from the Veteran's in-service hospitalization in August 1968 (which may show which antibiotics were used to treat her serious upper respiratory infection, for example) to her argument concerning entitlement to service connection for bilateral hearing loss, and in light of the Court's November 2015 decision, the Board finds that, on remand, the AOJ should attempt to obtain these hospitalization records, if possible.

The Board next notes that, because the Court found the February 2013 VA hearing loss and tinnitus DBQ was inadequate in its November 2015 decision, this examination report cannot be used to adjudicate the Veteran's claim.  There is no other examination report currently of record which addresses the contended etiological relationship between the Veteran's bilateral hearing loss, which existed prior to service, and active service, to include whether antibiotics prescribed to treat an in-service upper respiratory infection in August 1968 aggravated (permanently worsened) this disability.  The Board observes that VA's duty to assist includes providing an examination where necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine whether her bilateral hearing loss clearly and unmistakably existed prior to service and, if so, whether it clearly and unmistakably was aggravated by service.

The AOJ also should attempt to obtain the Veteran' s updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or her service representative and ask her to identify all VA and non-VA clinicians who have treated her for bilateral hearing loss since her service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Contact the appropriate Federal records repository, to include Noble Army Hospital, Fort McClellan, Alabama, and request copies of the Veteran's inpatient treatment records for a hospitalization at this facility from August 23, 1968, to August 26, 1968, for treatment of an upper respiratory infection.  Do not request the Clinical Record Cover Sheet (DA 8-275-2) for this hospitalization as this form already is of record.  If these records have been retired, please recall them.  All efforts to obtain these records should be documented in the claims file.  If any records are obtained, then they should be associated with the claims file.  If these records cannot be obtained, then this fact should be noted in a memorandum to the record which should be associated with the claims file.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of her bilateral hearing loss.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of her claimed disorder, the examiner is asked to state whether bilateral hearing loss clearly and unmistakably existed prior to the Veteran's entry on active service in February 1968 and, if so, whether it clearly and unmistakably was aggravated (permanently worsened) by service or any incident of service, to include the use or expected effects of antibiotics to treat an upper respiratory infection in August 1968.  The examiner must discuss whether the use or expected effects of antibiotics to treat the Veteran's upper respiratory infection in August 1968 aggravated (permanently worsened) her bilateral hearing loss during service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

The examiner is advised that the Veteran's December 1967 enlistment physical examination shows that bilateral defective hearing, not considered disabling, was noted.  The examiner also is advised that the Veteran was hospitalized for 3 days in August 1968 for treatment of an upper respiratory infection.  The examiner further is advised that the Veteran contends that she was given antibiotics intravenously during her August 1968 hospitalization which aggravated her pre-existing bilateral hearing loss during service.

4.  The Veteran should be given adequate notice of the requested examination which includes advising her of the consequences of her failure to report to the examination.  If she fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

5.  Review the Veteran's claims file to ensure that all development requested in this REMAND has been completed, to the extent possible.  If not, please take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case to the Veteran which contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and her service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

